DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7, 10-15 and 17 are pending as amended on 8/17/2022. Claims 10-15 stand withdrawn from consideration. 
Claim 1 has the status identifier “currently amended,” however, claim 1 appears to be identical to claim 1 as amended on 11/9/2021. Therefore, the status identifier is presumed to be an error, and should be “previously presented.”
No new grounds of rejection are set forth below. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer et al (US 2012/0088899) in view of Giles et al (Extrusion - The Definitive Processing Guide and Handbook. 2005. William Andrew Publishing/Plastics Design Library. Retrieved fromhttps://app.knovel.com/hotlink/toc/id:kpETDPGH02/extrusion-definitive/extrusion-definitive, pages 115-155), Todd (Improving Incorporation of Fillers in Plastics. A Special Report, Advances in Polymer Technology, Vol. 19, No. 1, 54–64, 2000) and Kohlgruber (Co-Rotating Twin Screw Extruders, Fundamentals, Technology and Applications, Carl Hanser Verlag, Munich 2008, Chapter 9: Mixing and Dispersing: Principles, Jorg Kirchhoff, pp 159-179). 
The reasons for rejection are the same as previously set forth in the action mailed 2/22/22. The previous rejection is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered.
The examiner agrees that the rejections of claim 6 under 35 USC 112 and 103 have been rendered moot by the cancellation of claim 6.
Applicant’s arguments regarding the rejection under 35 USC 103 are identical to the arguments filed on 11/9/2021. The arguments are therefore unpersuasive for the same reasons set forth in paragraphs 37-46 of the action mailed 2/22/22. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766